[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 102 
January 26, 1942.
The facts of this case, and the main issues raised by the appeal are so clearly set forth in the order of Judge Oxner refusing motion for new trial, which will be reported, it is deemed unnecessary to restate them. The order also satisfactorily disposes of practically all of the legal questions raised by the exceptions, the result of which is approved by this Court.
Appellant contends that the numerous questions asked and comments and rulings made by the presiding Judge during the trial in the presence of the jury separately and taken as *Page 112 
a whole were prejudicial to defendant and tended to create an impression of a favorable tendency toward respondent. We have carefully read and considered the record and it does not in our opinion sustain these contentions.
Other questions raised by the exceptions are either directly disposed of in the order refusing a new trial, or are so closely and inseparably related thereto, as to be necessarily concluded thereby, and do not require special comment. All of these questions, however, have been duly considered and are found to be lacking in merit.
The judgment is, therefore, affirmed and all exceptions overruled.
MR. CHIEF JUSTICE BONHAM and MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE and STUKES concur.